Citation Nr: 1625240	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  08-38 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of squamous cell carcinoma of the left nostril.

2.  Entitlement to an initial rating in excess of 30 percent for postoperative nasal scar associated with residuals of squamous cell carcinoma of the left nostril.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of left neck metastatic squamous cell carcinoma.

4.  Entitlement to an extraschedular rating for residuals of squamous cell carcinoma of the left nostril.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1965 to September 1969, to include service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that, in implementing a January 2007 Board decision, granted service connection for squamous cell carcinoma of the left nostril and assigned a 10 percent rating effective December 18, 2003.  The Veteran seeks a higher initial rating.  In May 2016, the Veteran testified during a Board hearing by videoconference.  

During the course of appeal, a November 2008 rating decision granted service connection for anosmia and assigned a 10 percent rating effective December 18, 2003.  An April 2009 rating decision granted service connection for residuals of left neck metastatic squamous cell carcinoma and assigned a 100 percent rating from June 16, 2005, the date of diagnosis, and a 0 percent rating from April 21, 2006, six months following cessation of therapeutic treatment.  A June 2009 rating decision increased the rating for residuals of left neck metastatic squamous cell carcinoma, to now include a scar and numbness, to 10 percent from May 1, 2006.  A July 2009 rating decision granted service connection for a nasal scar associated with residuals of squamous cell carcinoma of the left nostril and assigned a 30 percent rating from December 18, 2003.  A July 2011 rating decision granted service connection for teeth numbers 14 and 15 for dental treatment purposes as secondary to squamous cell carcinoma of the left nostril.  

While only the issue of the evaluation of the squamous cell carcinoma of the left nostril has been developed for appeal, throughout the appeal, the Veteran has sought a higher rating for all the residuals associated with his squamous cell carcinoma of the left nostril.  As he may be entitled to higher ratings for two other disabilities that have been found to be residuals of the squamous cell carcinoma of the left nostril, the evaluation of those disabilities is also before the Board.

The issues of entitlement to higher initial ratings for postoperative nasal scar associated with residuals of squamous cell carcinoma of the left nostril and residuals of left neck metastatic squamous cell carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's disability of residuals of squamous cell carcinoma of the left nostril has not been manifested by scars or loss of part of the nose with both nasal passages exposed.

2.  The schedular criteria pertaining to the Veteran's residuals of squamous cell carcinoma of the left nostril do not contemplate all of the symptoms associated with the disorder; the disorder presents an exceptional or unusual disability picture, which warrants referral of his claim to the Director of Compensation Service for extraschedular consideration.






CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 10 percent for residuals of squamous cell carcinoma of the left nostril are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6504 (2015). 

2.  The criteria for referral to the Director of Compensation Service for consideration of an extraschedular rating for residuals of squamous cell carcinoma of the left nostril are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, the Veteran's claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in August 2008 to ascertain the nature and etiology of his disability.  VA provided the Veteran with additional examinations to ascertain the nature and severity of his disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's disability of residuals of squamous cell carcinoma of the left nostril has been assigned a 10 percent rating under Diagnostic Code 6599-6504.  38 C.F.R. § 4.97 (2015).  His disability has been rated by analogy under Diagnostic Code 6504 for scars or loss of part of the nose.  38 C.F.R. §§ 4.20, 4.27 (2015).  Under that code a 30 percent rating is warranted when both nasal passages are exposed and a 10 percent rating is warranted for loss of part of one ala or other obvious disfigurement.

As noted, the Veteran's residuals of squamous cell carcinoma of the left nostril have been rated by analogy.  A review of the medical and lay evidence of record fails to show that his disability results in scars or loss of part of the nose with both nasal passages exposed.  Thus, a higher 30 percent rating under Diagnostic Code 6504 rating is not warranted.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  As noted in the introduction, service connection has been granted for anosmia and scars of the nose and neck.  However, anosmia has been assigned the maximum 10 percent rating under Diagnostic Code 6275 for complete loss of smell.  38 C.F.R. § 4.87a (2015).  The evaluation of the scars is being remanded.

In conclusion, an initial rating in excess of 10 percent for residuals of squamous cell carcinoma of the left nostril is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In this case, service connection has been also granted for anosmia, nasal scar, and residuals of left neck metastatic squamous cell carcinoma.  Anosmia has been assigned the maximum 10 percent rating under Diagnostic Code 6275 for complete loss of smell.  38 C.F.R. § 4.87a.  The nasal scar has been assigned a 30 percent rating under Diagnostic Code 7800.  38 C.F.R. § 4.118 (2015).  The disability of residuals of left neck metastatic squamous cell carcinoma has been assigned a 10 percent rating under Diagnostic Code 7800-7343.  While this disability had been initially evaluated as residuals under Diagnostic Code 7343 for malignant neoplasms of the digestive system, the current 10 percent rating has been assigned under Diagnostic Code 7800 for a scar of the neck.  38 C.F.R. § 4.27 (2015).  All together, the disabilities associated with the Veteran's residuals of squamous cell carcinoma of the left nostril yield a combined evaluation of 50 percent.  38 C.F.R. § 4.25 (2015). 

In a November 2007 notice of disagreement, the Veteran indicated that he has difficulty breathing through the nose as a residual of his squamous cell carcinoma of the left nostril.  At the May 2016 hearing, the Veteran indicated that he also has loss of taste, difficulty wearing glasses, loss of nasal hair, and dry mouth.

At an August 2008 VA examination, the Veteran complained of difficulty with wearing eyeglasses due to nasal deformity; nasal dryness, crusting, and obstruction; dry mouth and throat; and left ear auricle numbness.  He reported that the nasal obstruction, dryness, and crusting are worse during the winter season.  

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the AOJ is authorized to refer the case to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional or unusual disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the first prong of the Thun test is met, in that the appropriate rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  

As for the other factors relevant to determining whether referral for extraschedular consideration is warranted, the Board notes that the Veteran has been unemployed for over 15 years.  A July 2005 private treatment note reflects that the Veteran retired five years earlier due to changes in his company.  The Board observes that this was prior to the diagnosis and treatment of his squamous cell carcinoma of the left nostril.  While the record does not show that his disability has resulted in marked interference with employment, or frequent periods of hospitalization, because some of his symptomatology is simply not contemplated in the applicable rating criteria, the Board nevertheless concludes that his disability presents the requisite exceptional or unusual disability picture beyond that contemplated by the assignment of a 10 percent rating.  To this extent, the claim is granted. 

The Board does not have the authority to assign an extraschedular disability rating in the first instance.  Floyd, 9 Vet. App 88.  In the REMAND portion of this decision, the Board will direct the AOJ to refer the matter to the Director of Compensation Service for assignment of an extraschedular rating.


ORDER

Entitlement to an initial schedular rating in excess of 10 percent for residuals of squamous cell carcinoma of the left nostril is denied.

The Board having identified plausible evidence in the record that the Veteran's disability of residuals of squamous cell carcinoma of the left nostril presents an exceptional or unusual disability picture beyond that contemplated by the assignment of a 10 percent rating, referral of the claim to the Director of Compensation Service for consideration of an extraschedular rating is granted


REMAND

As noted in the decision above, the Veteran is entitled to have the matter of his residuals of squamous cell carcinoma of the left nostril referred to the Director of Compensation Service for consideration of assignment of an extraschedular rating.  The Board therefore will remand that matter.  To aid in that determination, the Veteran should be afforded a VA examination to ascertain all current manifestations of his disability, to include difficulty breathing through the nose, loss of taste, difficulty wearing glasses, loss of nasal hair, and dry mouth.

Turning to the matters of higher initial schedular ratings for the Veteran's disabilities, his postoperative nasal scar and residuals of left neck metastatic squamous cell carcinoma have been evaluated under Diagnostic Code 7800.  The rating criteria pertaining to scars were revised effective October 23, 2008.  The revised criteria are only applicable to the period of time since their effective date. VAOPGCPREC 3-2000; VAOPGCPREC 7-2003.  The effective dates of service connection for the postoperative nasal scar and residuals of left neck metastatic squamous cell carcinoma are December 18, 2003, and June 16, 2005, both prior to the revision.  However, the AOJ has applied only the revised rating criteria.  Due process requires that the AOJ also adjudicate the matters under the former rating criteria in the first instance.

The record also reflects that in April 2014 the Veteran was to be scheduled for a VA examination to ascertain whether he has a respiratory disability as a residual of his squamous cell carcinoma of the left nostril.  The record is unclear whether this has been done.  If the Veteran underwent the requested examination, then the report of that examination should be associated with the claims folder.






Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the Veteran was scheduled for a VA examination to ascertain whether he has a respiratory disability as a residual of his squamous cell carcinoma of the left nostril, as requested in April 2014.  If so, then associate the report of that examination with the claims folder.  

2.  Schedule the Veteran for a VA examination to ascertain all current manifestations of his squamous cell carcinoma of the left nostril, to include difficulty breathing through the nose, loss of taste, difficulty wearing glasses, loss of nasal hair, and dry mouth.  The examiner should review the claims folder and note that review in the report.  All indicated tests should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  A rationale for all opinions should be provided.

3.  Refer the case to the Director, Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for residuals of squamous cell carcinoma of the left nostril in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.

4.  Then, readjudicate the claims, with consideration of the rating criteria pertaining to scars in effect both prior to and since October 23, 2008.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


